     Case 3:20-cv-00712-REP Document 1 Filed 09/11/20 Page 1 of 5 PageID# 9




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

JOHN R. FRY III,

       Plaintiff,

v.                                                                                3:20cv712
                                                               Civil Action No.: _______________

FIRE SOLUTIONS, INC.,
SERVE:     Registered Agent
           Freed & Shepherd, P.C.
           9030 Stony Point Pkwy., Suite 400
           Richmond, VA 23235

               Defendant.                                                              JURY TRIAL
                                                                                       DEMANDED

                                           COMPLAINT

       The plaintiff John R. Fry III (“Fry”), by counsel, submits this Complaint against the

defendant Fire Solutions, Inc. (“PLC”), for wrongful termination on account of his disability, in

violation of the Americans with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101, et seq.

                                              PARTIES

       1. Fry is an individual residing in Henrico County, Virginia.

       2. The respondent Fire Solutions, Inc. is a nation-wide corporation engaged in the

inspection, service, installation and design of commercial fire sprinkler, alarm and extinguisher

systems. Its Virginia offices are located at 205 Haley Road, Ashland, Virginia 23005.

       3. PLC is an “employer” within the meaning of 42 U.S.C. § 12111(5).

                                   JURISDICTION and VENUE

       4. This Court has subject matter jurisdiction over Fry’s claims based on 28 U.S.C. § 1331

(federal question jurisdiction) and 28 U.S.C. § 1343(3) (violation of civil rights). Venue is proper

in this District as it is the location of the parties and the situs of the events complained of herein
   Case 3:20-cv-00712-REP Document 1 Filed 09/11/20 Page 2 of 5 PageID# 10




                                    PROCEDURAL STATUS

       5. Fry filed a timely administrative Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) on or about December 4, 2019.

       6. Bostick received a Dismissal and Notice of Rights from the EEOC dated July 7, 2020

allowing him 90 days to commence suit in court.

       7. This action is timely filed and all procedural prerequisites to suit have been met.

                                        ALLEGATIONS

       8. Fry worked as a service technician for Fire Solutions for only 17 days, starting on

April 1, 2019 and was fired on April 18, 2019. He was hired by Fire Solutions’ Human

Resources Manager, Andrew Seaman at a wage of $29.00 hour. Prior to accepting employment

with Fire Solutions, Fry had several years of exceptional prior work as a service technician in the

fire prevention industry.

       9. Fry suffers from dermatomyositis, an autoimmune inflammatory disease marked by

muscle weakness in the arms and legs. Fry’s condition causes him to take additional time to

climb up and down stairs and other strenuous physical exertions. His condition affects several

important life functions that affect work, including bending, stooping and climbing up to a

standing position after being crouched down in a low position, which hinders his ability to get up

after getting low to the ground. Accordingly, he suffered a “disability” under the ADA as defined

by the ADA, 42 U.S.C. § 12102(1)(A), at the time of his termination.



       10. Fry was able to perform strenuous physical activity but required additional time to do

so. Accordingly Fry was able to “perform the essential functions of the employment position”




                                                 2
   Case 3:20-cv-00712-REP Document 1 Filed 09/11/20 Page 3 of 5 PageID# 11




that he held with Fire Solutions, and was thus a “qualified individual” with a disability, as

defined by the ADA, 42 U.S.C. § 12111(8), at the time of his termination.

        11. During his employment interview, Fry explained to Seaman that his only limitation

from performing service work for Fire Solutions was getting down into a fire/sprinkler pit in a

quick manner. Getting into a fire/sprinkler pit is typically an infrequent part of a job such as

mine. Fry had done so only three to five times over a course of five months in his prior, similar

job. Seaman accepted Fry’s limitation and said Fire Solution could provide him with an assistant

in the event a service call required entry into a fire/sprinkler pit.

        12. On his second day on the job, Fry was assigned to service equipment at Luck Stone.

The task required him to get into a fire/sprinkler pit. Fry told his supervisor that it would pose a

problem. Fry went to Luck Stone anyway and called the Fire Solutions office to say that he could

not enter the pit. Another Fire Solutions service technician was dispatched to complete the

assignment.

        13. Fry performed service work and installation work for Fire Solutions without incident

over the next 17 days. Nonetheless, on April 18, 2019, Seaman fired him. The reasons Seaman

provided Fry for his dismissal were, in order:

               Fry’s inability to enter the pit at Luck Stone.

               A purported wiring issue at Dominion.

               A service call that the customer claimed Fry did not resolve.

        14. Regarding the second and third issues, Fry had no knowledge of the purported wiring

issue was at Dominion, nor did he fail to address the customer’s complaint.

        15. It was apparent that Seaman was primarily concerned with Fry’s inability to get down

into the fire/sprinkler pit at Luck Stone. It was also apparent that Seaman mentioned the second


                                                    3
   Case 3:20-cv-00712-REP Document 1 Filed 09/11/20 Page 4 of 5 PageID# 12




and third supposed problems as simple “add-ons” as a pretext to make it appear that the real

issue was something other than Fry’s disability.

       16. In terminating Fry’s employment, Fire Solutions violated his rights to be free from

discrimination because of his disability.

        17. Fry was out of work for over five months despite diligently searching for alternative

employment following his dismissal. He suffered lost back and front wages and benefits as a

direct result of the defendant’s illegal conduct. Fry also suffered non-economic injuries including

emotional harm, damage to his career and work record, and inconvenience.

                                           COUNT I
                                       DISCRIMINATION

       18. By discharging Fry, as described herein, Fire Solutions violated his rights under the

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.

       19. Fry’s injuries under this Count entitle him to reinstatement to his former position, and

an award for (a) loss of past and future earnings, including fringe benefits; (b) compensation for

his humiliation, pain and suffering, emotional distress, and loss of personal and professional

reputation; (c) compensation for damage to his career; (d) punitive damages; (e) attorney’s fees

under 42 U.S.C. § 1988; and (f) costs of suit.

       WHEREFORE, the plaintiff John R. Fry III demands judgment against the defendant Fire

Solutions, Inc., reinstating him to his former position, and awarding him the sum of FIVE

HUNDRED THOUSAND DOLLARS ($500,000.00), in compensatory and punitive damages;

plus attorney’s fees, costs of suit, and such other and further relief as this Court may deem just

and proper.

                                      Respectfully submitted,

                                      JOHN R. FRY III

                                                   4
Case 3:20-cv-00712-REP Document 1 Filed 09/11/20 Page 5 of 5 PageID# 13




                          By:            /s/
                          Scott Gregory Crowley
                          Virginia Bar No. 31216
                          Attorney for John R. Fry III
                          Crowley & Crowley
                          4870 Sadler Road, Suite 300
                          Glen Allen, VA 23060
                          Phone: (804) 205-5010
                          Fax: (804) 205-5001
                          scrowley@crowleyandcrowley.com




                                   5
